Citation Nr: 1034156	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-06 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than April 11, 2001, for 
the awarding of a 100 percent disability rating for major 
depression without psychotic features.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant was on active duty from June 1976 to May 1980, and 
from June 1983 to February 1986.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama.  In that decision, the RO granted the appellant's 
petition that requested an increased disability rating on for a 
psychiatric disorder.  A 100 percent disability rating was 
assigned; the effective date was determined to be April 11, 2001.  
The appellant has appealed the assignment of the April 2001 
effective date - claiming that an earlier date should have been 
assigned.  


FINDINGS OF FACT

1.  The Board issued a decision on the merits of whether a 
disability rating in excess of 30 percent could be assigned for 
the appellant's service-connected psychiatric disorder on 
February 13, 2001.

2.  On April 11, 2001, the appellant sought treatment at a VA 
facility for her service-connected psychiatric disorder.

3.  Prior to April 11, 2001, it was not factually ascertainable 
that the appellant's major depression without psychiatric 
features produced demonstrable manifestations and symptoms such 
that a higher disability rating could be assigned.


CONCLUSION OF LAW

Entitlement to an effective date earlier than April 11, 2001, for 
the assignment of a 100 percent disability rating for major 
depression without psychotic features is not warranted.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400(o) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's psychiatric disability claim arises from her 
disagreement with the effective date assigned following the 
awarding of a 100 percent disability rating.  Once an increased 
rating has been granted, the claim has been substantiated, and 
additional notice is not required because any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Further, because the application of the law to 
the undisputed facts is dispositive of this appeal, no discussion 
of VA's duties to notify and assist is necessary.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).

The appellant claims entitlement to an earlier effective date for 
the assignment of a 100 percent disability rating for major 
depression without psychotic features.  She generally claims that 
an increased disability rating is warranted prior to the assigned 
effective date of April 11, 2001, without providing any 
meaningful reasoning as to why that effective date is incorrect, 
or pointing to any evidence dated prior to that time which shows 
an increase in the level of severity of the overall disability or 
that there was a pending claim that was filed April 11, 2001.

The effective date of an increase in disability compensation is 
the earliest date as of which it is factually ascertainable that 
an increase in disability has occurred if a claim is received 
within one year of such date.  Otherwise, the effective date is 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) 
(2009).  The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has held that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability rating; 
otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  
See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three 
possible dates may be assigned depending on the facts of a case:

(1)  if an increase in disability occurs 
after the claim is filed, the date that the 
increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2)  if an increase in disability precedes 
the claim by a year or less, the date that 
the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3)  if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

Thus, determining an appropriate effective date for an increased 
rating under the effective date regulations involves an analysis 
of the evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2009).

The Board notes that a specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (2009).  Any communication 
or action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  Upon receipt of an informal claim, 
if the formal claim has not been filed, an application form will 
be forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will be 
considered filed as of the date of the receipt of the informal 
claim.  When a claim has been filed which meets the requirements 
of 38 C.F.R. § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155 (2009).

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 (2009) will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  Once a formal claim 
for compensation has been allowed, receipt of one of the 
following will be accepted as an informal claim for increased 
benefits:

(1)  Report of examination or 
hospitalization by VA or uniformed 
services.  The date of outpatient or 
hospital examination or date of admission 
to a VA or uniformed services hospital will 
be accepted as the date of receipt of a 
claim, only when such reports relate to 
examination or treatment of a disability 
for which service-connection has previously 
been established or when a claim specifying 
the benefit sought is received within one 
year from the date of such examination, 
treatment or hospital admission.

(2)  Evidence from a private physician or 
layman.  The date of receipt of such 
evidence will be accepted when the evidence 
furnished by or in behalf of the claimant 
is within the competence of the physician 
or layperson and shows the reasonable 
probability of entitlement to benefits.

38 C.F.R. § 3.157 (2009).

In this case, service connection was granted for major depression 
with psychotic features via a rating action that was issued by 
the RO in May 1996.  A noncompensable disability rating was 
assigned.  Shortly thereafter, the service member requested that 
she be assigned a compensable disability rating.  In September 
1996, after reviewing the evidence contained in the claims 
folder, the RO denied her request.  The service member was 
notified of that action, and she subsequently appealed claiming 
that her disability was more disabling and should be assigned a 
compensable disability rating.   A Statement of the Case was 
issued in January 1998 and following that, the appellant timely 
submitted an Appeal To Board Of Veterans' Appeals (VA Form 9).

Following the service member's submission of the VA Form 9, she 
underwent a VA medical examination, the results thereof were 
forwarded to the RO for review.  The RO then issued a rating 
action in May 1999 that found that the evidence supported a 
disability rating of 30 percent, but no higher.  The effective 
date was subsequently determined to be May 10, 1995.  Because 
this was not the highest disability rating that could be 
assigned, the appeal was forwarded to the Board for review.  

In November 1999, the Board issued a remand - the purpose of 
which was to obtain additional medical information concerning the 
service member's psychiatric disorder.  The requested/needed 
information was obtained and included in the claims folder and 
the service member's claim was once again certified to the Board 
for review.  

The Board then reviewed the claims folder and issued a decision 
on February 13, 2001.  The Board found that the evidence did not 
support a disability rating in excess of 30 percent.  The Board 
noted that the appellant's psychiatric disorder was manifested by 
recurrent episodes of anxiety, depression, difficulty in getting 
along with others, and sleeplessness.  These manifestations were 
classified as moderately disabling.  It was further noted that 
the appellant had obtained and retained a part-time occupation as 
an adult education teacher, and that she was responding well to 
her psychotropic medications.  Thus, the service member's claim 
was denied.  

In response to the Board's decision, the service member submitted 
a request for reconsideration of that action.  The service member 
also claimed clear and unmistakable error in a Board decision.  
This occurred in June 2001.  The Board responded with a letter to 
the service stating that it had received her letter and that it 
would be processing her claims accordingly.  The Board's letter 
was issued in August 2001.

The Board then issued a letter decision in August 2004 that 
denied the service member's request for reconsideration of the 
Board's February 2001 decision.  Shortly thereafter, the Board 
issued a decision on the merits of the service member's claim 
with regards to clear and unmistakable error in the February 2001 
Board decision.  The Board denied the service member's claim and 
concluded that clear and unmistakable error had not been 
committed by the Board in its February 2001 decision.  

The Court issued a single judge Order on March 16, 2005.  In that 
Order, the Court concluded that the service member had filed an 
untimely notice of appeal from the February 13, 2001, decision by 
the Board.  The Court further indicated that the service member's 
motion for reconsideration was not timely filed.  

The appellant's attorney contacted the RO in late January, early 
February 2008 and inquired as to the status of the appellant's 
claim for an increased evaluation for her psychiatric disorder 
that was purportedly filed in April of 2001.  The attorney also 
indicated that a claim had been submitted by the appellant in 
November 2004.  A letter was sent to the attorney asking for 
additional information concerning both of these claims.  In 
response to the RO's letter, the attorney informed the RO that 
the appellant had been admitted to the Tuskegee VA Medical Center 
(VAMC) on April 11, 2001, for her service-connected psychiatric 
disorder.  The attorney stated that "this medical treatment 
constituted an informal application for an increased evaluation 
of her service-connected major depression. . . . Your office had 
constructive notice of this medical report and claim on April 11, 
2001."  

Following that letter, the appellant's VA and private medical 
treatment records were obtained and included in her claims folder 
for review.  These records stemmed from 1998 to 2008.  Contained 
in these files was a VA psychiatric examination that was 
accomplished in February 2008.  Upon completion of that 
examination, the examiner wrote that the appellant was unable to 
work because of the symptoms and manifestations produced by her 
service-connected psychiatric disorder.  It was further noted 
that since April 2001, the appellant had had a history of 
hospitalizations for her psychiatric disorder and that the 
effectiveness of therapy was categorized as "fair."  It is 
noted that prior to April 11, 2001, the medical evidence did not 
indicate that the appellant was unable to at least work part-time 
nor did she display/manifest the symptoms that were currently 
being produced.  Such a lack of manifestations and symptoms were 
noted in the Board decision issued in February 2001.  

In May 2008, the RO granted an increased rating for the service 
member's psychiatric disorder.  The effective date was determined 
to be April 11, 2001 - the date of the informal claim or the date 
that she sought treatment at the Tuskegee VAMC.  The RO further 
found that the April 11, 2001, medical record was the earliest 
piece of evidence that could be used to support a disability 
rating of 100 percent of the psychiatric disorder.  In other 
words, there was not an informal claim contained in the record 
with a date earlier than April 11, 2001.  Moreover, the RO 
concluded that the evidence prior to that date did not show that 
the appellant exhibited the symptoms and manifestations that 
would justify a disability rating in excess of 30 percent 
pursuant to the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 9434 (2000).

It is evident that this appeal as to the effective date 
assignable for an increased disability rating rests on two 
separate, relatively simple determinations.  First, there needs 
to be a finding as to the date on which the appellant initiated 
her increased rating claim by a formal or informal claim.  That 
date would be April 11, 2001, the date of the appellant's 
treatment at the Tuskegee VAMC.  Despite the appellant's 
insinuations to the contrary, an informal claim for benefits was 
not pending prior to this date.  In fact, it was not until the 
appellant, though her attorney, notified the RO that the 
appellant had received treatment and that they considered this an 
informal claim for benefits that the RO was made aware of the 
severity of the condition.

Disability ratings are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., 
Part 4 (2009).  Separate diagnostic codes identify the various 
disabilities. 38 C.F.R. § 4.1 (2009) requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2009) requires that medical reports 
be interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.7 (2009) 
provides that, where there is a question as to which of two 
disability ratings shall be applied, the higher evaluation is to 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
While the evaluation of a service-connected disability requires a 
review of the appellant's medical history with regard to that 
disorder, the Court has held that, where entitlement to 
compensation has already been established, and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Id; Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (2009).  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2009).

The appellant's psychiatric disorder has been rated pursuant to 
the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9434 (2009).  Under this code, a 30 percent rating is warranted 
when there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  A 50 percent rating is 
warranted when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating requires occupational and social impairment 
with deficiencies in most areas, including work, school, family 
relationships, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression affecting 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  Id.  
The highest rating of 100 percent is not warranted unless there 
is total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each service 
member and the disorder, and the effect of those symptoms on the 
service member's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

When evaluating a psychiatric disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the service member's 
capacity for adjustment during periods of remission.  The rating 
will be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on an 
examiner's assessment of the level of disability at the moment of 
examination.  It is the responsibility of the rating specialist 
to interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).

Global Assessment of Functioning (GAF) scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are also 
useful indicators of the severity of a mental disorder.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th ed.) 
(DSM-IV).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words or 
by a GAF score, is to be considered, but it is not determinative 
of the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2009); VAOPGCPREC 10-95 (Mar. 31, 1995).  The DSM-IV 
describes a GAF score of 21 to 30 as "[b]ehavior is considerably 
influenced by delusions or hallucinations OR serious impairment 
in communication of judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) OR inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home, or friends)."  A GAF score of 31-40 indicates some 
impairment in reality testing or communications or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  A GAF of 41 to 50 rating 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
difficulty in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A GAF of 51 to 60 rating 
indicates moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
reflective of some mild (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupation, or school functioning, 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  DSM-IV.

The Board finds no basis for assigning a 100 percent disability 
rating prior to April 11, 2001.  The medical evidence of record 
indicates that prior to that date, the appellant had been working 
at least part-time as an adult education teacher.  Her ability to 
socialize with her family and a small group of friends had not 
been compromised.  The examiners who were treating her for her 
psychiatric condition indicated that it was fairly well 
controlled with the use of medications and some therapy.  In 
other words, it was not factually ascertainable that prior to 
April 11, 2001, that the criteria for a rating in excess of 30 
percent for major depression, under 38 C.F.R. Part 4, Diagnostic 
Code 9434 (2000) and (2009), had been met.  Because the treatment 
record is considered an informal claim for increased compensation 
and it was on this date that it was factually ascertainable that 
she was entitled to a disability rating of 100 percent, the 
proper effective date is April 11, 2001.

The Board would add that there is no evidence of record that the 
appellant filed a formal or informal claim for benefits between 
the last final denial of the issue, which is the Board decision 
issued on February 13, 2001, and the April 11, 2001, informal 
claim.  Accordingly, an effective date prior to April 11, 2001, 
is permissible only under the exception in 38 C.F.R. § 
3.400(o)(2) (2009).

Generally, to obtain an earlier effective date under the 
exception, the evidence must demonstrate a factually 
ascertainable increase in the appellant's service-connected 
disability beginning within one year prior to the date of the 
claim.  However, the February 13, 2001, Board decision considered 
whether a disability rating in excess of 30 percent could be 
assigned and found that the evidence did not support such an 
assignment.  Accordingly, the issue of entitlement to a 
disability rating in excess of 30 percent for major depression 
without psychotic features prior to February 13, 2001, is res 
judicata.  That is to say, the question has been settled.  See 
Flash v. Brown, 8 Vet. App. 332, 340 (1995); see also Routen v. 
West, 142 F.3d 1434, 1437-38 (Fed. Cir. 1998) (applying finality 
and res judicata to VA decisions).  In arguing that the award of 
a 100 percent disability rating for a psychiatric disorder should 
be made earlier than February 13, 2001, the appellant and her 
representative are essentially attempting to re-litigate the same 
issue that has already been considered and denied by the Board.

For the reasons stated above, entitlement to an effective date 
earlier than April 11, 2001, for the assignment of a disability 
rating in excess of 30 percent is not established.  38 C.F.R. § 
3.400(o)(2) (2009).  Although the undersigned is very sympathetic 
to the appellant's situation and her contention that she should 
have been granted a higher rating prior to April 2001, the law 
concerning assignment of effective dates is clear and 
unambiguous.




ORDER

An effective date earlier than April 11, 2001, for the assignment 
of a 100 percent disability rating for major depression without 
psychotic features is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


